Citation Nr: 0908626	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-28 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD), effective 
June 3, 2004. 

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD, effective February 5, 2007.

3.  Entitlement to service connection for traumatic brain 
injury.

4.  Entitlement to service connection for hearing loss.

5. Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 2001 to 
June 2001 and January 2003 to June 2004 with subsequent 
service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Offices (RO) in Phoenix, Arizona and Seattle, 
Washington.  In January 2006, the Phoenix RO granted service 
connection for PTSD assigning a 30 percent rating, effective 
June 3, 2004 and denied service connection for hearing loss 
and a heart condition.  The claims file was subsequently 
transferred to the RO in Seattle, Washington, where service 
connection claims were denied for tinnitus in December 2007 
and traumatic brain injury in May 2008.  The RO granted an 
increased rating of 50 percent for PTSD, effective February 
5, 2007, in November 2008.  The Veteran has indicated that he 
is not satisfied with this rating.  Thus, this claim is still 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In February 2009, the Veteran and his wife testified before 
the undersigned Veterans Law Judge at a Board hearing at the 
RO.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of service connection for traumatic brain injury, 
hearing loss, tinnitus, and a heart disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Effective June 3, 2004, the Veteran's PTSD is manifested 
by anxiety, difficulty sleeping, mild memory impairment, and 
a GAF score range of 51 to 60.

2.  Effective February 5, 2007, the Veteran's PTSD symptoms 
are manifested by restricted affect, sleep disturbance, 
irritability, difficulty concentrating, diminished interest, 
memory gaps, anger including an episode of violence toward 
his employees, paranoid ideation, panic attacks at least 
every day, depressed mood, suicidal ideation, occasional 
decrease in work efficiency, and a GAF score range of 51 to 
60.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD, effective June 3, 2004 are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for an initial evaluation in excess of 50 
percent for PTSD, effective February 5, 2007 are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in February 2005, June 2005, and July 2005 
regarding the initial service connection claim for PTSD.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate the claim and the 
relative duties of VA and the claimant to obtain evidence.  

After the RO granted service connection for PTSD in January 
2006, the Veteran filed a notice of disagreement with the 
assigned rating in March 2006.  While the Veteran was not 
provided a VA letter outlining the evidence necessary to 
substantiate an initial increased rating claim, including the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, prior to the initial 
adjudication, the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose.  Dingess v. Nicholson, 19 Vet. App. 
at 490 (2006).  As the Veteran was granted service connection 
and assigned an evaluation and effective date, the Secretary 
had no obligation to provide further notice under the 
statute.  Id.  As such, any defect with respect to the 
content of the notice requirement was non-prejudicial.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
severity of the PTSD.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for PTSD in January 2006, 
assigning a 30 percent evaluation, effective June 3, 2004.  
This rating was later increased to 50 percent in November 
2008, effective February 5, 2007.  The Veteran has indicated 
that his symptoms are more severe than represented by the 
ratings assigned.  His wife submitted statements and 
testimony in support of his claims.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. 

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Codes 9411, which evaluates PTSD under the general 
criteria for a chronic adjustment disorder.  38 C.F.R. § 
4.130.  

A 30 percent evaluation is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered. 38 C.F.R. § 
4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

A November 2005 VA examination report shows the Veteran's 
chief complaint was anxiety.  He also reported problems 
sleeping, waking up in the middle of the night thinking he 
was still on guard duty.  He estimated obtaining six to seven 
hours of sleep per night, however.  He did not report any 
suicidal ideation and indicated that his appetite was 
variable.  He reported an exaggerated startle response from 
the sound of shooting or lightening and hypervigilant 
behavior principally in the form of generalized anxiety with 
some somatic complaints.  He did not report a problem with 
anger and irritability stating that he always had been a 
"kick back guy."  On mental status examination, the 
Veteran's immediate, recent, and remote memories were 
satisfactory.  Subjectively, the Veteran complained of 
problems with memory and gave as examples difficulty 
remembering conversations or what people told him, and 
remembering "small details."  He was oriented in all 
spheres.  His speech was normal as to rate and volume.  
Thought process production was spontaneous and abundant.  
Continuity of thought was goal-directed and relevant.  
Thought content contained no suicidal or homicidal ideation.  
There were no delusions, ideas of reference, or feelings of 
unreality.  The Veteran's abstract ability and concentration 
were both satisfactory.  His mood that day was anxious, 
although his range of affect was broad.  He was alert, 
responsive, and cooperative.  His judgment was good and 
insight fair.  The diagnosis was PTSD, chronic.  The Global 
Assessment of Functioning (GAF) score was 60.  The examiner 
determined that the Veteran's symptoms were in the moderate 
range and that his GAF score was somewhere between 51 and 60.

A February 5, 2007 VA examination report shows daily 
intrusive thoughts about dying because of mortars, 
nightmares, flashbacks, in which he wakes up every hour on 
the hour to make patrols of his house, avoidance of thoughts 
and feelings, diminished interest, feeling detached, 
restricted affect, sleep disturbance, irritability, 
difficulty concentrating, hypervigilance, and exaggerated 
startle response.  He denied physiological reactivity to 
cues, psychic amnesia, and foreshortened future.  He denied 
auditory hallucinations, but was later unsure because he did 
not know if he could attribute the loud noise he often heard 
to tinnitus.  He denied visual hallucinations.  Regarding 
delusions, he endorsed paranoid ideation noting that he 
frequently patrolled his home.  He denied ideas of reference 
and thought-insertion but endorsed thought-broadcasting 
stating that he sometimes wondered if others could read his 
thoughts, which might be secondary to his self-consciousness 
about his panic attacks.  He endorsed mild symptoms of 
depressed mood and anhedonia and with respect to symptoms of 
depression, he endorsed sleep disturbances, psychomotor 
agitation, and diminished ability to concentrate.  He denied 
problems with appetite, fatigue, worthlessness, guilt, and 
active suicidal or homicidal ideations.  Regarding symptoms 
of panic, he reported that he experienced a panic attack at 
least once a day, in which he noted tachycardia, 
"profusely" sweating, difficulties swallowing, chest pain, 
dizziness, derealization, fear of dying, and numbness/ 
tingling.  These panic attacks seemed to come out of the blue 
without apparent cause.  The Veteran also reported that he is 
always worried about having future panic attacks and went to 
great lengths to try to prevent future attacks.  He denied 
obsessions, compulsions, or other anxiety symptoms.  He 
presently owned and operated his own flooring company.  His 
only leisure activity was playing a computer game.

On mental status examination, the Veteran's appearance showed 
appropriate grooming, though disheveled.  His behavior was 
alert, attentive, cooperative, and agitated with increased 
psychomotor activity.  His mood was anxious and affect was 
appropriate to content.  His speech was of normal rate, 
rhythm, and volume.  He endorsed auditory hallucinations with 
loud noises, which might be tinnitus-related.  His thought-
process was coherent and content was goal-directed and 
directed to question.  He had no homicidal or suicidal 
ideation.  His insight and judgment were fair.  His memory 
was good for recent events and he was oriented times three.  
The examiner determined that the Veteran met the diagnostic 
criteria for PTSD and panic disorder.  He also endorsed 
delusions of paranoid ideation, which might be secondary to 
hypervigilance, and of thought-broadcasting, which might be 
secondary to self-consciousness about panic attacks.  He 
sought services because of worsening symptoms.  In 
particular, he continued to make hourly patrols of his home 
at night and had ongoing nightmares, which contributed to 
poor sleep.  He also reported daily panic attacks.  Good 
prognostic indicators included his financial and employment 
security and his strong, positive relationships with his wife 
and daughter of three years.  The GAF score was 55.

A January 2008 VA mental health note shows the Veteran 
reported ongoing problems with nightmares, intrusive 
thoughts, flashbacks, anger, anxiety/stress, and panic 
attacks with severe chest pains.  He also reported increasing 
depression; he indicated two fellow soldiers with whom he 
served recently committed suicide and he had frequent 
suicidal ideations.  When asked about plan, the Veteran 
reported he was locked in his bathroom one month ago with a 
revolver but decided not to harm himself because of his young 
daughter and wife who depend on him.  He reported that his 
wife had since removed the firearm and he had no other 
specific plans or attempts.  He reported rapid fluctuations 
in mood with elevated and positive moods lasting several 
hours (never more than one day) at a time followed by weeks 
of depression.  He endorsed rapid speech, impulsive spending, 
decreased need for sleep, and high energy.  He indicated he 
sometimes felt he was more intelligent than others but did 
not describe obvious patterns of grandiosity.  He denied 
paranoid delusions.

In February 2008, a VA psychiatric care note shows the 
Veteran indicated that he felt hopeless and worse since a 
friend killed himself about two months ago.  Since this time, 
he had experienced daily questioning of life's meaning, very 
depressed mood, thoughts of suicide, feelings of guilt, 
appetite loss, weight loss of 20 pounds over two to three 
months, and profound sleep disturbance.  He stated that he 
took a revolver to his bathroom with the intention of 
shooting himself about one month ago but changed his mind.  
He stated that he spent all of his last two weeks in bed.  He 
stated that other than low mood, the most troublesome 
symptoms had been sleep and anger.  He also described 
intrusive thoughts daily, nightmares, flashbacks (finding 
himself stopped in traffic after a light turned green with 
drivers honking at him), memory gaps, diminished interest, 
sleep disturbance, detachment, and anger.  He reported that 
he lost two employees because he started choking them and 
that he had punched out walls in a room more than once.  He 
bought a pit bull and revolver to make himself feel safe; but 
neither worked and his wife disposed of the revolver after 
the suicide gesture.  He denied restricted affect/ numbing, 
difficulty planning or imagining future, impaired 
concentration, or increased startle.  He stated that he had 
been highly successful in business and had worked hard but 
was in danger of losing it all.  He noted that in addition to 
working seven days a week most of the time, he also 
maintained active involvement with his family and attended 
college classes at night with pretty good grades.  He mostly 
had been able to "turn on" his personality to maintain 
business but this had become increasingly difficult.  He 
stated that he had periods where he felt really happy and 
optimistic but also endorsed racing thoughts, which occurred 
when he was very distraught and overwhelmed, not when he felt 
good.  He did not have periods of both profound depression 
and extra energy.  He also noted that he had always been a 
very energetic individual.  

On mental status examination, he was casually-dressed and 
groomed, clean, on time, and fully alert.  He had a good 
brisk gait and was animated but not agitated.  He was 
engaging and charismatic and had good eye contact.  His 
speech was spontaneous, brisk, but not pressured, easily 
directed, and normal in volume.  His thoughts were coherent, 
linear, and goal-directed.  He had no hallucinations or 
delusions.  He admitted to suicidal ideations almost daily 
but stated that he had no intent or plan and was motivated to 
survive for his daughter.  His affect was appropriate with 
good range with some humor; not labile.  His mood was mostly 
concerned and at times quite dysphoric nearing tears.  His 
insight and judgment were fair and cognition grossly sharp.  
He had good command of recent personal events.  The examiner 
noted that the Veteran might have acute bereavement and met 
the criteria for a major depressive episode.  The examiner 
doubted bipolar disorder despite the Veteran's report of some 
remarkable accomplishment, energy, and intermittent expansive 
mood, but saw the Veteran more likely as constitutionally 
outgoing and energetic.  He had daily passive suicidal 
ideations but did not have signs of being an imminent risk of 
harm to self or others.  

A March 2008 VA psychiatric care note shows the Veteran felt 
his anger was subjectively worse, though he was able to avoid 
physically acting on it.  He continued to have very bad panic 
attacks several times a week and nightmares about one to two 
times per week.  He stated that his mood was terrible, 
depressed, and he felt he would never be "normal."  His 
appetite was "ok" but he thought he lost another five 
pounds.  His sleep was somewhat better on medication.  He 
spent a lot of time in bed with no motivation, enjoyment, or 
energy.  He was not working now; he stated he did not really 
have to as he had sold enough contracts to keep his brother 
busy for the rest of the year.  He admitted to suicidal 
ideation but stated that this was not as bad as before; he 
had no plan and absolutely knew he would not kill himself due 
to his family and beliefs.  On mental status examination, he 
was a little unkempt; he was clean and alert but looked 
tired.  He had good eye contact and was not as animated as 
last visit.  He had no psychomotor agitation or retardation.  
His speech was spontaneous, not at all pressured or slowed, 
and it was of normal rhythm and volume.  His thoughts were 
coherent with no psychosis.  He had passive suicidal ideation 
occasionally and no homicidal ideation.  His affect was 
restricted; mood downcast, worried, and not anguished.  He 
was not irritable or grandiose.  The assessment was PTSD with 
associated major depression, moderate.  He was not an acute 
danger to himself or others.  It was again suggested that the 
Veteran consider inpatient PTSD treatment to speed up the 
treatment process but he declined.

An August 2008 VA examination report shows orientation was 
within normal limits.  Appearance and hygiene were 
appropriate; behavior was appropriate.  The Veteran 
maintained good eye contact during the examination.  His 
affect and mood were abnormal with findings of depression, 
anxiety, and anger.  He stated that he woke up "pissed 
off."  Communication, speech, and concentration were within 
normal limits.  Panic attacks were present and occurred more 
than once per week.  The attacks included chest pain, high 
anxiety, and sweaty hands.  There was no suspiciousness 
present.  He had a quasi-delusional history present 
occasionally including a sense that he was being watched.  At 
the time of the examination, there was no delusion observed.  
There was no hallucination history present and none observed 
on examination.  Obsessional rituals were absent.  His 
thought processes were appropriate and his judgment was not 
impaired.  His abstract thinking was normal.  He forgot 
names, directions, and recent events and stated that he had 
short-term memory problems, which he attributed to head 
trauma.  Suicidal ideation was present including thoughts 
about making his symptoms stop.  He stated that he would not 
commit suicide because of his daughter and that homicidal 
ideation was absent.  There were behavioral, cognitive, 
social, affective, or somatic symptoms attributed to PTSD and 
described as frequent troubling recollections of traumatic 
events.  The diagnoses were PTSD with major depressive 
disorder, recurrent.  The GAF score was 60.  He was found 
mentally capable of managing benefit payments in his own best 
interest and did not present as incompetent to manage his 
finances.  He also did not have difficulty performing 
activities of daily living.  He had difficulty establishing 
and maintaining effective work/school and social 
relationships because he did not feel motivated to get close 
to new people.  He was able to maintain effective family role 
functioning.  He had occasional interference with recreation 
or leisurely pursuits because he was preoccupied with the 
security of his house.  He had occasional interference with 
physical health because he had chronic health concerns.  He 
had no difficulty understanding commands.  He did not appear 
to pose any threat of danger or injury to self or others.  
The prognosis for the psychiatric condition was fair; he 
presented as willing to participate in treatment.

A September 2008 VA mental health note shows the Veteran's 
symptoms continued to be elevated.  There was no evidence of 
suicidal or homicidal ideation.  His speech had a normal pace 
and volume.  His speech content was organized and coherent 
and he had an appropriate affect according to mood.  The 
examiner assessed that the Veteran had chronic symptoms of 
PTSD, which had increased significantly, likely related to 
stress in his life.

The record shows that the Veteran's PTSD is manifested by 
anxiety, chronic sleep impairment, mild memory loss including 
impairment of short-term memory, and occasional panic 
attacks.  His affect, speech, and thought-processes were 
normal.  While he reportedly had occasional decrease in work 
efficiency, he owned his own business and was successful.  He 
also was able to maintain social relationships, as he is 
married and has a daughter.  He had disturbances of 
motivation and mood as he experienced major depression 
episodes, particularly after the suicides of his two friends 
and had some suicidal ideation himself, but was not found to 
be a harm to himself or others.  There were no delusions, 
ideas of reference, or feelings of unreality.  

Effective June 3, 2004, the Veteran is assigned a 30 percent 
rating for PTSD.  The medical findings do not support a 
rating higher than this under Diagnostic Code 9411.  His 
primary complaints during this time frame were anxiety and 
difficulty sleeping.  He did not report any suicidal ideation 
or anger problems.  His speech and thought-processes were 
normal.  His memory was satisfactory on objective evaluation, 
although the Veteran subjectively complained of forgetting 
conversations and "small details."  His thought content 
contained no suicidal or homicidal ideation.  There were no 
delusions, ideas of reference, or feelings of unreality.  His 
abstract ability and concentration were both satisfactory and 
his affect range was broad.  He was alert, responsive, and 
cooperative and his judgment was good and insight fair.  The 
examiner determined that the Veteran's symptoms were in the 
moderate range and that his GAF score was somewhere between 
51 and 60.

Effective February 5, 2007, the Veteran's PTSD symptoms were 
notably more severe and he was assigned a 50 percent rating.  
The medical evidence shows that a rating higher than this is 
not warranted.  The Veteran complained of restricted affect, 
sleep disturbance, irritability, and difficulty 
concentrating.  He also described diminished interest, memory 
gaps, and anger noting that he choked two employees and had 
punched out holes in the wall.  He denied visual and auditory 
hallucinations, but was later unsure because he did not know 
if he could attribute the loud noise he often heard to 
tinnitus.  He endorsed paranoid ideation noting that he 
frequently patrolled his home and indicated that he had panic 
attacks at least every day in which he noted tachycardia, 
"profusely" sweating, difficulties swallowing, chest pain, 
dizziness, derealization, fear of dying, and numbness/ 
tingling.  He also endorsed mild symptoms of depressed mood 
and diminished ability to concentrate.  He denied active 
suicidal or homicidal ideations.  He had an episode where he 
locked himself in the bathroom with a gun after his friends 
committed suicide but he later stated that he would not 
follow through because of his wife and daughter.  An examiner 
found that although he had suicidal ideation he was not at 
imminent risk of hurting himself or others.  His grooming was 
generally good although he occasionally appeared disheveled.  
While he reportedly had occasional decrease in work 
efficiency, he owned his own business and was successful.  He 
indicated that he had problems maintaining effective work and 
social relationships as far as meeting new people but he had 
a strong positive relationship with his wife and daughter 
since approximately 2004.  His thought-process was coherent 
and content was goal-directed and directed to question and he 
denied difficulty planning or imagining his future.  

The only criteria met for a 70 percent rating after February 
5, 2007 was suicidal ideation and a period of violence when 
he reportedly choked two of his employees.  These symptoms 
alone are not enough to warrant a higher rating.  The Veteran 
was not found to be at imminent risk to harm himself and he 
indicated that he would never follow through on any suicidal 
thoughts because of his family.  He also did not have any 
further episodes of violence after the incident with his 
employees reported in February 2008.

The veteran's GAF score range of 51 to 60 further supports 
the criteria for the 30 and 50 percent evaluations assigned.  
According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth edition (DSM IV), a GAF score reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DSM IV, 
American Psychiatric Association (1994), pp.46-47; 38 C.F.R. 
§§ 4.125(a), 4.130.  A GAF score of 51-60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  The veteran's GAF 
scores range represents moderate symptoms, which is 
consistent with the evaluations assigned. 

The Veteran's PTSD warrants a 30 percent rating, effective 
June 3, 2004 and 50 percent, effective February 5, 2007.  
Other than these staged ratings, the level of impairment 
associated with PTSD has been relatively stable throughout 
the appeals period, or at least has never been worse than 
represented by the ratings assigned.  Therefore, the 
application of any additional staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The Veteran's PTSD symptoms are not shown to have 
marked interference with employment.  He reportedly owns his 
own business working full-time and is quite successful.  In 
March 2008, he indicated that he was not working but this was 
because he had sold enough contracts to keep his brother busy 
for the rest of the year and not due to any PTSD symptoms.  
The record also does not show frequent periods of 
hospitalization due to PTSD.  The current schedular criteria 
adequately compensate the Veteran for the current nature and 
extent of severity of the disability at issue.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.

The preponderance of the evidence is against an initial 
increased rating for PTSD; there is no doubt to be resolved; 
and an increased rating is not warranted.   Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD, effective June 3, 2004, is denied. 

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD, effective February 5, 2007, is denied.


REMAND

The Veteran indicates that he had a traumatic brain injury in 
service in Iraq and Kuwait from explosions from IEDs.  He 
attributes current complaints of tinnitus, hearing loss, and 
a heart disorder to the traumatic brain injury.  He also 
complains of bad memory and severe headaches.  The service 
treatment records show that in December 2004, the Veteran 
reported memory difficulties in service and at present and 
that he was sometimes exposed to excessive vibration.  He 
denied headaches or ringing in the ears at that time, 
however.

A November 2005 VA examination report shows a diagnosis of 
anterior chest wall syndrome, idiopathic, in the absence of 
cardiovascular disease.  Electrocardiogram studies showed 
sinus bradycardia but were otherwise normal.  The stress test 
also was normal.

A November 2005 VA audiological evaluation shows on the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
20
15
LEFT
20
20
15
15
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
No tinnitus was reported by the Veteran.

For VA purposes, impaired hearing will not be considered to 
be a disability unless the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.  Thus, the November 2005 VA 
audiological evaluation shows that the Veteran did not have a 
hearing loss disability for VA purposes; he also reported no 
tinnitus. 

In July 2006, however, the Veteran reported a medical history 
of hearing loss, tinnitus, and chest pain.  A September 2006 
hearing examination showed that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
30
LEFT
25
25
20
20
25

Speech recognition thresholds were not shown.  These findings 
show a hearing loss disability in the right ear and increased 
hearing impairment in the left ear. 
 
A May 2007 VA traumatic brain injury screening examination 
was negative.  However, a February 2008 VA traumatic brain 
injury screen was positive and a consult was ordered for 
referral.

As the record shows a positive traumatic brain injury screen, 
complaints of chest pain, tinnitus, hearing loss (including a 
diagnosis of a right ear hearing loss disability), memory 
problems, and headaches, a medical opinion is necessary to 
determine the severity of any symptoms related to a traumatic 
brain injury in service.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Schedule the Veteran for a 
neuropsychiatric examination to determine 
whether the Veteran has any residuals of a 
traumatic brain injury suffered in 
service.

The examiner should specifically address 
the Veteran's complaints of a heart 
disorder, hearing loss, tinnitus, 
headaches, and memory problems, in 
addition to any other complaints.

If deemed necessary the claims folder 
should be referred to an audiologist, 
cardiologist, and/or neurologist to 
determine the presence of any current 
disabilities.

The entire claims file must be reviewed in 
conjunction with all examinations 
(including a copy of the body and action 
paragraphs of this remand, service 
treatment records, and post-service 
treatment records).  A rationale must be 
provided for all opinions given.

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claims.  If any of 
the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


